Case 6:20-cr-00078-PGB-DCI Document 31 Filed 08/19/20 Page 1 of 1 PagelD 80

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-cr-78-Orl-40DCI

MAX BENNETT CHAMBERS

 

NOTICE REGARDING ENTRY OF A
PLEA OF GUILTY

In the event the Defendant decides at any time before trial to enter a plea of guilty, the United
States Magistrate Judge is authorized by Rule 6.01(c){12), Middle District of Florida Local Rules, with
the consent of the Defendant, to conduct the proceedings required by Rule 11, F.R.Cr.P. incident to the
making of the plea. If, after conducting such proceedings, the Magistrate Judge recommends that the plea
of guilty be accepted, a presentence investigation and report will be ordered pursuant to Rule 32, F.R.Cr.P.
The assigned United States District Judge will then act on the Magistrate Judge’s Report and
Recommendation and if the plea of guilty is accepted, will adjudicate guilt and schedule a sentencing
hearing at which the district judge will decide whether to accept or reject any associated plea agreement
and will determine and impose sentence.

CONSENT

| hereby declare my intention to enter a plea of guilty in the above case and ] request and consent to the
United States Magistrate Judge conducting the proceedings required by Rule 11, F.R.Cr.P. incident to the making
of such plea. I understand that if my plea of guilty is then accepted by the District Judge, the District Judge will
decide whether to accept or reject any plea agreement I may have with the United States and will adjudicate guilty
and impose sentence.

Date: August 19, 2020

Miyy Vr _ AS es TN

\ Max Bennett Chambers Attorney for Defendant

 

 
